DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 and 15-18 are pending in this office action. Claims 1, 6, and 11 are in independent forms. Claims 1, 5-6, and 10-11 has been amended. Claims 12-14 has been cancelled. Claims 15-18 are new.
Priority
3.	Foreign priority has been claimed to KR application #10-2018-0119297 filed on 10/05/2018.

Information Disclosure Statement
4.	The information disclosure statements (IDS's) submitted on 04/05/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner
 Drawings
5.	The drawings filed on 04/05/2021 are accepted by the examiner.

	Claim Rejections - 35 USC § 103                                                                                                                         6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been obvious before the effective filing date of 	the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 	Patentability shall not be negated by the manner in which the invention was made.                                                                                                                                                                  

7.	Claims 1-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; security architecture and procedures for 5G system (Release 15)” 3GPP TS 33.501 V15.2.0 (2018-09) (hereinafter 3GPP) in view of Lee et al. US Patent Application Publication No. 2013/0343280 (hereinafter Lee).
	Regarding claim 1, 3GPP discloses  a method performed by an access and mobility management function (AMF) (Fig. 6.1.4.1a-1 (AMF/SEAF) for a first communication system, in a wireless communication system, comprising:                                                                                                      	“transmitting a request message for security of the second communication system to a user data management (UDM)” (see 3GPP section 6.1.4.1a page 41 , The information sent from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The AUSF shall inform UDM about the result and time of an authentication procedure with a UE using a Nudm_UEAuthentication_ ResuHConfirmation Request);                                                                	“receiving a response message from the UDM” (see 3GPP page 42, UDM shall reply to AUSF with a Nudm UEAuthentication_ResultConfinnation Response); and                                                                                 	wherein the base security key is associated with a security key of the first communication system (see 3GPP section 8.3.2, pages 99-100, When the source AMF performs a handover procedure to the EPC, after checking the UE's access rights and security capabilities, the source AMF shall prepare a UE context including a mapped EPS security context for the target MME. To construct the mapped EPS security context, the source AMF shall derive a K'ASME (base security key) using the KAMF (security key of the first communication system) key and the current downlink 5G NAS COUNT of the current 5G secruity context as described in clause 8.6.1.);                                                                                                  	3GPP does not explicitly discloses transmitting a security key for an eNB of the second communication system to the eNB, based on the response message; wherein the security key is obtained from a base security key of the second communication system.
	However, in analogues art, Lee discloses transmitting a security key for an eNB of the second communication system to the eNB, based on the response message (see Lee Fig. 7, par. 0077, the MME initiates an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. Accordingly, as a result of the AKA procedure, the EPC and the user equipment UE may share the base key K.sub.ASME. NAS keys and parameters such as K.sub.eNB and NH (Next Hop) are generated from the base key K.sub.ASME. Although the base key K.sub.ASME is not transferred to an entity outside the EPC, if the user equipment is shifted to the ECM-CONNECTED mode, the K.sub.eNB and NH may be transferred from the EPC to the eNB);  wherein the security key is obtained from a base security key of the second communication system (see Lee par. 0077, NAS keys and parameters such as K.sub.eNB and NH (Next Hop) are generated from the base key K.sub.ASME (base security key)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
	
	Regarding claim 2, 3GPP in view of Lee discloses the method of claim 1,                                    	3GPP further discloses wherein transmitting the security key to the eNB comprises: transmitting the response message to the eNB, wherein the response message comprises a security key for the eNB, and the security key for the eNB is determined by the UDM (see 3GPP Fig. 6.2.1-1, sections 6.1.4.1a, 6.2.1, The information sen1 from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The keys related to authentication {see Figure 6.2. l- l) include the following keys: K, CK/IK. In case of EAP-AKA’, the keys CK', IK' are derived from CK IK as specified in clause 6.1.3.1. The key hierarchy (see Figure 6.2. 1-1) includes the following keys: KAUSF, KSEAF, KAMF, KNASint, KNAseuc, KN3iwf, KgNB, KRRCint, KRRCenc, KUPint, and KUPenc).  
	
	Regarding claim 3, 3GPP in view of Lee discloses the method of claim 1, 
	Lee further discloses wherein the response message comprises the base security key (see Lee par. 0077, The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. Accordingly, as a result of the AKA procedure, the EPC and the user equipment UE may share the base key K.sub.ASME). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
 
	Regarding claim 4, 3GPP in view of Lee discloses the method of claim 1, 
	3GPP further discloses wherein the security key for the eNB of the second communication system is identified based on eKSI, wherein the eKSI is associated with ngKSI comprising the security key of the first communication system (see 3GPP page 103, The ngKSI for the newly derived Kamf' key is defined such as the value field is taken from the eKSI of the Kasme key (i.e. included in the received EPS secmity context) and the type field is set to indicate a mapped secruity context. The target AMF shall also derive the initial KgNB from the mapped KAMf'key as specified in Annex A.9.).  
	
	Regarding claim 5, 3GPP in view of Lee discloses the method of claim 1, 
	3GPP further discloses wherein the first communication system is associated with a new radio (NR) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the second communication system is associated with a long term evolution (LTE) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the security key of the first communication system is associated with KAMF or KSEAF (see 3GPP section 6.1.3.1 the key received in the Nausf_ UEAuthentication_Authenticate Response message shall become the anchor key, KsEAF in the sense of the key hierarchy in sub-clause 6.2 of the present document. The SEAF shall then derive the KAMF from the KsEAF, the ABBA parameter and the SUPT according to Annex A.7 and send it to the AMF), wherein the base security key is associated with KASME (see 3GPP section 8.4.2, the target AMF shall derive a mapped KAMF key from tile received KASME and the NH value in the EPS security context received from the source MME as described in clause 8.6.2.), and wherein the security key for the eNB is associated with KeNB (see 3GPP section 8.3.2, Upon receipt of the Sl HANDOVER REQUEST from the target MME, the target LTE eNB shall compute the KeNB to be used with the UE and proceed as described in clause 7.2.8.4.3 in TS 33.40] [ 101]. The UE shall also derive the {NH, NCC=2} pair as described in A.4 of TS 33.401 [ 10] and further derive the KeNB to be used with the UE by performing the key derivation defined in A1mex A.5 in TS 33.40 l [1O]. The UE shall derive the ASRRC keys and the AS UP keys based on the KeNB and the received AS EPS security algorithms identifiers selected by the target eNB as described in Annex A.7 rn TS 33.40l [lO]).
   
	Regarding claim 6, 3GPP discloses a method performed by a user data management (UDM) (Fig. 6.1.3.2.1, UDM/ARPF) for a first communication system, in a wireless communication system, comprising: 
	“receiving a request message for security of a second communication system from an access and mobility management function (AMF) for the first communication system” (see 3GPP section 6.1.4.1a page 41 , The information sent from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The AUSF shall inform UDM about the result and time of an authentication procedure with a UE using a Nudm_UEAuthentication_ ResuHConfirmation Request);  
	3GPP does not explicitly discloses transmitting to the AMF a response message for transmitting a security key for an eNB of the second communication system to the eNB; wherein the security key is obtained from  a base security key of the second communication system. 
	However, in analogues art, Lee discloses transmitting to the AMF a response message for transmitting a security key for an eNB of the second communication system to the eNB (see Lee Fig. 7, par. 0077, the MME initiates an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. Accordingly, as a result of the AKA procedure, the EPC and the user equipment UE may share the base key K.sub.ASME. NAS keys and parameters such as K.sub.eNB and NH (Next Hop) are generated from the base key K.sub.ASME. Although the base key K.sub.ASME is not transferred to an entity outside the EPC, if the user equipment is shifted to the ECM-CONNECTED mode, the K.sub.eNB and NH may be transferred from the EPC to the eNB);  wherein the security key is obtained from a base security key of the second communication system (see Lee par. 0077, NAS keys and parameters such as K.sub.eNB and NH (Next Hop) are generated from the base key K.sub.ASME (base security key)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
  	
	Regarding claim 7, 3GPP in view of Lee discloses the method of claim 1, 
	3GPP further discloses wherein transmitting the response message comprises: determining a security key for the eNB, from the base security key, and the response message comprises a security key for the eNB (see 3GPP Fig. 6.2.1-1, sections 6.1.4.1a, 6.2.1, 8.4.2, The information sen1 from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The keys related to authentication {see Figure 6.2. l- l) include the following keys: K, CK/IK. In case of EAP-AKA’, the keys CK', IK' are derived from CK IK as specified in clause 6.1.3.1. The key hierarchy (see Figure 6.2. 1-1) includes the following keys: KAUSF, KSEAF, KAMF, KNASint, KNAseuc, KN3iwf, KgNB, KRRCint, KRRCenc, KUPint, and KUPenc. the target AMF shall derive a mapped KAMF key from tile received KASME and the NH value in the EPS security context received from the source MME as described in clause 8.6.2.).  
  	Regarding claim 8, 3GPP in view of Lee discloses the method of claim 1, 
	Lee further discloses wherein the response message comprises the base security key (see Lee par. 0077, The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. Accordingly, as a result of the AKA procedure, the EPC and the user equipment UE may share the base key K.sub.ASME). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
  
	Regarding claim 9, 3GPP in view of Lee discloses the method of claim 6, 
	3GPP further discloses wherein the security key for the eNB of the second communication system is identified based on eKSI, wherein the eKSI is associated with ngKSI comprising a security key of the first communication system (see 3GPP page 103, The ngKSI for the newly derived Kamf' key is defined such as the value field is taken from the eKSI of the Kasme key (i.e. included in the received EPS secmity context) and the type field is set to indicate a mapped secruity context. The target AMF shall also derive the initial KgNB from the mapped KAMf'key as specified in Annex A.9.).  
	
	Regarding claim 10, 3GPP in view of Lee discloses the method of claim 6, 
	3GPP further discloses wherein the first communication system is associated with a new radio (NR) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the second communication system is associated with a long term evolution (LTE) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the security key of the first communication system is associated with KAMF or KSEAF (see 3GPP section 6.1.3.1 the key received in the Nausf_ UEAuthentication_Authenticate Response message shall become the anchor key, KsEAF in the sense of the key hierarchy in sub-clause 6.2 of the present document. The SEAF shall then derive the KAMF from the KsEAF, the ABBA parameter and the SUPT according to Annex A.7 and send it to the AMF), wherein the base security key is associated with KASME, and wherein the security key for the eNB is associated with KeNB (see 3GPP section 8.3.2, Upon receipt of the Sl HANDOVER REQUEST from the target MME, the target LTE eNB shall compute the KeNB to be used with the UE and proceed as described in clause 7.2.8.4.3 in TS 33.40] [ 101]. The UE shall also derive the {NH, NCC=2} pair as described in A.4 of TS 33.401 [ 10] and further derive the KeNB to be used with the UE by performing the key derivation defined in A1mex A.5 in TS 33.40 l [1O]. The UE shall derive the ASRRC keys and the AS UP keys based on the KeNB and the received AS EPS security algorithms identifiers selected by the target eNB as described in Annex A.7 rn TS 33.40l [lO]).
  
	Regarding claim 11, 3GPP discloses an apparatus of an access and mobility management function (AMF) (Fig. 6.1.4.1a-1 (AMF/SEAF) for a first communication system, in a wireless communication system, comprising: 
	“wherein the at least one processor is configured to transmit a request message for security of the second communication system to a user data management (UDM)” (see 3GPP section 6.1.4.1a page 41 , The information sent from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The AUSF shall inform UDM about the result and time of an authentication procedure with a UE using a Nudm_UEAuthentication_ ResuHConfirmation Request); 
	“receive a response message from the UDM” (see 3GPP page 42, UDM shall reply to AUSF with a Nudm UEAuthentication_ResultConfinnation Response); and 
	“the base security key is associated with a security key of the first communication system” (see 3GPP section 8.3.2, pages 99-100, When the source AMF performs a handover procedure to the EPC, after checking the UE's access rights and security capabilities, the source AMF shall prepare a UE context including a mapped EPS security context for the target MME. To construct the mapped EPS security context, the source AMF shall derive a K'ASME (base security key) using the KAMF (security key of the first communication system) key and the current downlink 5G NAS COUNT of the current 5G secruity context as described in clause 8.6.1.);                                                                                                  
	3GPP does not explicitly discloses at least one transceiver; and at least one processor operatively coupled with the at least one transceiver,  transmit a security key for an eNB of the second communication system to the eNB, based on the response message; wherein the security key is obtained from a base security key of the second communication system. 
	However, in analogues art, Lee discloses at least one transceiver (see Fig. 12, par. 0118, the user equipment may receive the security mode command message from the network as illustrated in step 1202, and may transmit and receive (transceiver) the security mode complete message as illustrated in step 1203); and at least one processor (Fig. 15, processor 1510) operatively coupled with the at least one transceiver,
	transmit a security key for an eNB of the second communication system to the eNB, based on the response message (see 3GPP section 6.1.4.1a page 41 , The information sent from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The AUSF shall inform UDM about the result and time of an authentication procedure with a UE using a Nudm_UEAuthentication_ ResuHConfirmation Request); wherein the security key is obtained from a base security key of the second communication system (see Lee par. 0077, NAS keys and parameters such as K.sub.eNB and NH (Next Hop) are generated from the base key K.sub.ASME (base security key)).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
	
	Regarding claim 15, 3GPP in view of Lee discloses the apparatus of claim 11, 
	3GPP further discloses wherein, for transmitting the security key to the eNB, the at least one processor is configured to: transmit the response message to the eNB, wherein the response message comprises a security key for the eNB, and wherein the security key for the eNB is determined by the UDM (see 3GPP Fig. 6.2.1-1, sections 6.1.4.1a, 6.2.1, The information sen1 from the AUSF to the UDM that a successful or unsuccessful authentication of a subscriber has occurred, shall be used to link authentication confirmation to subsequent procedures. The AUSF shall send the Nudm_ UEAuthentication_ ResultConfirmation service operation for this purpose as shown in figme6. l. 4. la-1. The keys related to authentication {see Figure 6.2. l- l) include the following keys: K, CK/IK. In case of EAP-AKA’, the keys CK', IK' are derived from CK IK as specified in clause 6.1.3.1. The key hierarchy (see Figure 6.2. 1-1) includes the following keys: KAUSF, KSEAF, KAMF, KNASint, KNAseuc, KN3iwf, KgNB, KRRCint, KRRCenc, KUPint, and KUPenc).  
  	
	Regarding claim 16, 3GPP in view of Lee discloses the apparatus of claim 11, 
	Lee further discloses wherein the response message comprises the base security key (see Lee par. 0077, The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. Accordingly, as a result of the AKA procedure, the EPC and the user equipment UE may share the base key K.sub.ASME). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lee into the system of 3GPP in order to include  an authentication and key agreement (AKA) procedure by requesting a home environment (HE) of authentication vectors. The HE responds to the MME through an authentication vector that includes a base key K.sub.ASME. (see Lee par. 0077). 
  
	Regarding claim 17, 3GPP in view of Lee discloses the apparatus of claim 11, 
	3GPP further discloses wherein the security key for the eNB of the second communication system is identified based on eKSI, and wherein the eKSI is associated with ngKSI comprising the security key of the first communication system (see 3GPP page 103, The ngKSI for the newly derived Kamf' key is defined such as the value field is taken from the eKSI of the Kasme key (i.e. included in the received EPS secmity context) and the type field is set to indicate a mapped secruity context. The target AMF shall also derive the initial KgNB from the mapped KAMf'key as specified in Annex A.9.).  
  
	Regarding claim 18, 3GPP in view of Lee discloses the apparatus of claim 11, 
	3GPP further discloses wherein the first communication system is associated with a new radio (NR) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the second communication system is associated with a long term evolution (LTE) based network (see 3GPP section 6.1.3.3 The MN shall receive the UE security capabilities from the AMF or the previous NG-RAN node. These security capabilities inclnde both LTE and NR security capabilities), wherein the security key of the first communication system is associated with KAMF or KSEAF (see 3GPP section 6.1.3.1 the key received in the Nausf_ UEAuthentication_Authenticate Response message shall become the anchor key, KsEAF in the sense of the key hierarchy in sub-clause 6.2 of the present document. The SEAF shall then derive the KAMF from the KsEAF, the ABBA parameter and the SUPT according to Annex A.7 and send it to the AMF), wherein the base security key is associated with KASME, and wherein the security key for the eNB is associated with KeNB (see 3GPP section 8.3.2, Upon receipt of the Sl HANDOVER REQUEST from the target MME, the target LTE eNB shall compute the KeNB to be used with the UE and proceed as described in clause 7.2.8.4.3 in TS 33.40] [ 101]. The UE shall also derive the {NH, NCC=2} pair as described in A.4 of TS 33.401 [ 10] and further derive the KeNB to be used with the UE by performing the key derivation defined in A1mex A.5 in TS 33.40 l [1O]. The UE shall derive the ASRRC keys and the AS UP keys based on the KeNB and the received AS EPS security algorithms identifiers selected by the target eNB as described in Annex A.7 rn TS 33.40l [lO]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433         

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433